DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/638,922 filed on 02/13/2020. Claims 7-12 are pending. The amendments filed on 01/18/2022 have been acknowledged. Claims 1-6 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akebono et al. (US 20120109438 A1) (hereinafter “Akebono”) in view Mori et al. (US 20150148190 A1)(hereinafter “Mori”).
Regarding claim 7, Akebono teaches a control device (fig. 1) for a vehicle with which torque generated in an engine (E) and a motor (MG) is transmissible to a power transmission portion (AT) in accordance with a driving force request from a driver (see para 4), 
the control device (e.g. 1, 2, 7, 10, CAN) comprising: 
a controller (10) including a motor controller (2, see para 28) adapted to control an output of the motor in accordance with the driving force request (see para 53), and
 a transmission capacity controller (7, see para 29) configured to control a transmission capacity of the power transmission portion on the basis of a target value (e.g. see fig. 8, 17A), wherein 
in a case of increasing the output of the motor on a basis of the driving force request (see 37, when a request sent by a driver by shifting shift lever), the controller is configured to increase the output of the motor when the transmission capacity of the power transmission portion is settled within a predetermined value of the target value and stability of the transmission capacity of the power transmission portion is detected (see para 104-106, fig. 17)
upon increasing the output of the motor, the controller:
is configured to increase the transmission capacity of the power transmission portion on a basis of a motor assistance request serving as a request to use an output of the engine and the output of the motor as driving force (see para 55); and  -2- 4842-5206-9043.1Atty. Dkt. No. 050374-0350 
is configured to decide start of an increase in the output of the motor after the motor assistance request is generated  (see para 45, 53, fig. 3) and then increase the output of the motor when the stability of the transmission capacity of the power transmission portion is detected. (see fig. 8A-C)
Akebono fails to disclose an increase in the output of the motor on a basis of an elapsed time.
Mori discloses a vehicle drive device and vehicle drive method wherein an increase in the output of the motor on a basis of an elapsed time (see para 72, 74, 81 and fig. 7) so that the motor torque can 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akebono by adding an elapsed time as taught by Mori, this would be desirable for excellent driving experience as desired acceleration can be immediately obtained.
Regarding claim 8, Akebono teaches the control device for the vehicle as modified according to the claim 7, wherein the transmission capacity of the power transmission portion is variable by oil pressure (see 5, fig. 17B), the controller is configured to decide the start of the increase in the output of the motor in a case where the elapsed time exceeds a reference time, and the reference time is set to be longer as a required oil amount regarding oil that generates the oil pressure is less ensured. (see para 92, fig. 11)
Regarding claim 11, Akebono teaches a control method (fig. 2) for a vehicle with which torque generated in an engine (E) and a motor (MG) is transmissible to a power transmission portion (AT) in accordance with a driving force request from a driver (see para 4), the control method comprising: 
controlling an output of the motor (see para 28)  in accordance with the driving force request (see para 45); and
controlling a transmission capacity of the power transmission portion  (see para 29) on a basis of a target value (e.g. see fig. 8, 17A), wherein 
in a case of increasing the output of the motor on a basis of the driving force request, the output of the motor is increased when the transmission capacity of the power transmission portion is settled within a predetermined value of the target value and stability of the transmission capacity of the power transmission portion is detected, (see para 104-106, fig. 17)
and 

start of an increase in the output of the motor is decided on a basis of an elapsed time after the motor assistance request is generated and then the output of the motor is increased when the stability of the transmission capacity of the power transmission portion is detected. (see fig. 8A-C)
Akebono fails to disclose an increase in the output of the motor on a basis of an elapsed time.
Mori discloses a vehicle drive device and vehicle drive method wherein an increase in the output of the motor on a basis of an elapsed time (see para 72, 74, 80-81 and fig. 7-8) so that the motor torque can be added to an engine torque and acceleration desired by the driver can been immediately obtained. (see para 74)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akebono by adding an elapsed time as taught by Mori, this would be desirable for excellent driving experience as desired acceleration can be immediately obtained.
Regarding claim 12, Akebono teaches a control device (fig. 1) for a vehicle with which torque generated in an engine (E) and a motor (MG) is transmissible to a power transmission portion (AT) in accordance with a driving force request from a driver, the control device comprising: 
control means (e.g. CAN) including motor control means (2, see para 28)  for controlling an output of the motor in accordance with the driving force request, and transmission capacity control means (7, see para 29) for controlling a transmission capacity of the power transmission portion on a basis of a target value (e.g. see fig. 8, 17A), wherein 
in a case of increasing the output of the motor on a basis of the driving force request, the control means increases the output of the motor when the transmission capacity of the power 
upon increasing the output of the motor, the control means:
 increases the transmission capacity of the power transmission portion on a basis of a motor assistance request serving as a request to use an output of the engine and the output of the motor as driving force (see para 55); and 
decides start of an increase in the output of the motor after the motor assistance request is generated and then increase the output of the motor when the stability of the transmission capacity of the power transmission portion is detected. (see fig. 8A-C)
Akebono fails to disclose an increase in the output of the motor on a basis of an elapsed time.
Mori discloses a vehicle drive device and vehicle drive method wherein an increase in the output of the motor on a basis of an elapsed time (see para 72, 74, 81 and fig. 7) so that the motor torque can be added to an engine torque and acceleration desired by the driver can been immediately obtained. (see para 74)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akebono by adding an elapsed time as taught by Mori, this would be desirable for excellent driving experience as desired acceleration can be immediately obtained.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akebono et al. (US 20120109438 A1) (hereinafter “Akebono”) in view Moto et al. (US 20150148190 A1)(hereinafter “Mori”) and further in view of Ando et al. (US 6244368 B1 )(hereinafter “Ando”).
Regarding claim 10, Akebono teaches a control device (fig. 1) as modified according to the claim 7, wherein in a case where a friction engaging (CL1) element provided in a power transmission route connecting the engine and the motor and the power transmission portion is engaged (see para 27), the is configured to decide the start of the increase in the output of the motor irrespective of the elapsed time (see para 55) so that. 
But Akebono fails to disclose the controller decides the start of increase in the output of motor irrespective of the elapsed time.
Ando discloses hybrid powered vehicle wherein the controller decides the start of increase in the output of motor irrespective of the elapsed time. (see para 27, fig. 6a, col. 2, line 7-18) so that an excellent driving characteristic can be achieved by reducing the vibrations caused by changes in the driving modes as the slip of the starting clutch absorbs the shock caused by the change in the driving modes. (see col. 1, line 56-67, and col. 2, line 7-18)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akebono by increasing the output of motor irrespective of the elapsed time as taught by Ando, this would be desirable for durability of the clutch and excellent driving experience while changing the driving mode.

Allowable Subject Matter
Claim 9 is objected to as been dependent upon a rejection base claim 7, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowances: 
Regarding claim 9, the prior art does not disclose or render obvious the controller is configured to decide the start of the increase in the output of the motor in a case where the elapsed time exceeds a reference time, and the reference time is set to be longer as differential rotation of a friction engaging element provided in a power transmission route connecting the engine and the motor and the power transmission portion is larger, in combination with the other elements required by the claim.
Ando et al. (US 6244368 B1) discloses hybrid power vehicle wherein the slip velocity (V-SLP) is calculated on the basis of the rotational information from the rotary sensors 29, 30, in other words, the difference in the rotations between the upstream side and the downstream side of the starting clutch 4 and  controls the increase in the output of the electric motor in such a manner as to keep the slip velocity within a predetermined range. This prevents the excessive slip of the starting clutch and improves the durability of thereof.

Remarks and Response
Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive per the reasons set forth below.

Response to Arguments
Regarding claim 7, applicant argues “Independent claim 7 has the feature of "in a case of increasing the output of the motor on a basis of the driving force request, the controller is configured to increase the output of the motor when the transmission capacity of the power transmission portion is settled within a predetermined value of the target value and stability of the transmission capacity of the power transmission portion is detected." Akebono does not disclose at least this feature of independent claim 7. 
In Akebono, the clutch hydraulic pressure control setpoint P2* is set to increase at a time instant t10 (see paragraph 0106, FIGs. 17A, 17B). Akebono does not disclose, however, that detection of stability of the actual value of the clutch hydraulic pressure is a condition for increasing the clutch hydraulic pressure control setpoint P2*. That is, Akebono does not disclose the feature of independent claim 7,  where the "stability of the transmission capacity of the power transmission portion is detected" as a condition for increasing the clutch hydraulic pressure control setpoint P2* 6.
This is not persuasive as the abstract of Akebono clearly mentions that the controller identifies a reference point of control setpoint with which the actual output torque of motor is substantially constant. Moreover, different kinds of sensors (e.g. 12, 1a, 14-24, have been incorporated to detect directly or indirectly the torque transfer capacity. (see para 34, 36-39). Figure 2 also showed the integrated controller 10 carried out a series of various operations which is nothing but the checking or detecting the stability of torque transmission capacity of the transmission. (see para 44-46). As such the examiner respectfully disagrees.
Regarding claim 7, applicant further argues “Mori does not cure the deficiencies of Akebono. Mori discloses that "facing burn of the lock-up clutch 60 and a reduction in judder life caused by executing the torque assist during the lock-up transition can be prevented" (paragraph 0064). Therefore, the predetermined time in Mori is disclosed as a time "after the lock-up clutch 60 is engaged in the state where the torque assist permission condition is satisfied" (paragraph 0081).  
Further, the torque assist permission condition of Mori is a "permission" condition. Therefore, after the elapse of the predetermined time, a torque assist is merely "permitted" while a motor assistance "request" is not generated. Accordingly, the satisfaction of the torque permission condition in Mori does not correspond to the generation of the motor assistance request in independent claim 7. Therefore, the predetermined time in Mori differs from "an elapsed time after the motor assistance request is generated" in independent claim 7”. This is not persuasive as Fig. 7 of Mori clearly discloses that once the torque assist permission condition is satisfied and the torque assist permission flag changes from 0 to 1 at timing t4 and the motor torque is added to an engine torque (torque assist) at timing t7 and acceleration desired by the driver is immediately obtained (see para 74 of Mori). As such the examiner respectfully disagrees.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Ito et al. (US 20070119640 A1)  discloses A control system for a hybrid vehicle, in which an engine is connected to a first motor generator and to an output shaft through a power distributing mechanism (12), in which a second motor generator is connected to the output shaft through a transmission (6) wherein a torque capacity is varied in accordance with an oil pressure, and which has an electric oil pump (OPM) for generating an oil pressure, comprising: an oil pressure judging means for judging whether or not the oil pressure established by operating OPM is raised higher than a preset value; an electric oil pump output lowering device for lowering an output of OPM in case the oil pressure judging device judges that the oil pressure is raised higher than the preset value; and a cranking device for carrying out a cranking of E/G by the first motor generator.
Allgaier et al. (US 20130274979 A1) discloses method and system for operating a hybrid vehicle wherein the transmission capacity of the power transmission unit is controlled on the basis of a target value (see fig. 2, para 22, claim 4 of Allgaier) and adjust the transmission capacity of the power transmission portion to use an output of the engine and the output of the motor as driving force and the transmission capacity of the power transmission portion is settled within a predetermined value of the target value (see claim 4 of Allgaier) and stability of the transmission capacity of the power transmission 
 Iwase et al. (US 9896084 B2) discloses control system for hybrid vehicle wherein the increase the transmission capacity of the power transmission portion (e.g. clutch and brake) so that the engine can be started. (see col. 2, line 50-55, col. 3, line 66-67 and col. 4, 1-4)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F. P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655